Citation Nr: 0516065	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  97-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 25, 1990, 
for assignment of an evaluation of 100 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1996 by the Oakland, 
California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted an 
increased evaluation of 100 percent for PTSD and assigned an 
effective date of April 25, 1990, for that evaluation.

By a decision of October 29, 1998, the Board denied the 
veteran's claim for an effective date earlier than April 25, 
1990, for the grant of an evaluation of 100 percent for PTSD.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
upon a joint motion by the Secretary of Veterans Affairs and 
the veteran-appellant, vacated the 
Board's October 29, 1998, decision and remanded the matter to 
the Board for further proceedings.

On September 3, 2002, the Board issued a decision on the 
veteran's current appeal.  The Board vacated its September 3, 
2002, decision on due process grounds.

In June 2003, the Board remanded this case to the RO.  The 
case was returned to the Board in February 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, in pertinent part, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The Court has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In a May 2005 written argument, the veteran's representative 
pointed out that, in September 1992, on his substantive 
appeal, the veteran stated that, "I applied for and was 
awarded Social Security SSI benefits since around 1990 based 
on P.T.S.D.  I request that these reports be considered with 
other evidence."  The veteran's representative argues that 
VA has not fulfilled the duty to assist pursuant to the VCAA 
with regard to such records.  The Board finds that a decision 
by the Social Security Administration (SSA) as described by 
the veteran would be pertinent to his current appeal.

The record reveals that, during a September 1993 hearing at 
the RO, the hearing officer stated that the RO would request 
that SSA provide the records described by the veteran.  Such 
request was made by the RO to the Division of Benefits 
Services of SSA in Baltimore, Maryland, which replied in 
November 1993 that "We do not have the disability folder in 
our office."  A review of the veteran's claims file does not 
show a follow-up request for the records having been made by 
the RO.

The Board is unable on the record of this case to find that 
there is no reasonable possibility that assisting the veteran 
in obtaining the SSA records which he has described would not 
aid in substantiating his earlier effective date claim.  
Therefore, the Board finds that VA's duty to assist pursuant 
to the VCAA requires an attempt to obtain such records, and 
this case will be remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should request that SSA 
provide copies of that agency's 
decision(s) on any claims filed by the 
veteran prior to April 25, 1990, seeking 
disability benefits, including 
Supplemental Security Income (SSI) 
benefits under laws administered by that 
agency and copies of all medical and 
vocational evidence considered by SSA in 
connection with the veteran's claim(s).  
With regard to this request for SSA 
records, the AMC must comply with the 
provisions of 38 C.F.R. § 3.159(c)(2) 
(2004), pertaining to obtaining records 
in the custody of a federal department or 
agency, and, in the event that the 
requested records are not obtained, 
38 C.F.R. § 3.159(e)(1) (2004), 
pertaining to VA's duty to notify the 
claimant of an inability to obtain 
records.  

2.  Then, the AMC should re-adjudicate 
the issue of entitlement to an effective 
date earlier than April 25, 1990, for 
assignment of an evaluation of 100 
percent for PTSD based on consideration 
of the entire evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

 

	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




